                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

LAWRENCE RICHARD                              CASE NO. 6:19-CV-01188

VERSUS                                        JUDGE JUNEAU

ALONZO HARRIS ET AL                           MAGISTRATE JUDGE HANNA

                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions

therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

report and recommendation, Judge Alonzo Harris’s Motion to Dismiss (Rec. Doc.

15) pursuant to F.R.C.P. Rule 12(b)(1) and Charles Jagneaux’s Motion to Dismiss

(Rec. Doc. 16) insofar as it is based upon F.R.C.P. Rule 12(b)(1) be GRANTED.

The Court further finds that federal jurisdiction is lacking based upon the pleadings

presented. Accordingly,

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that

Plaintiff’s claims against all defendants be DISMISSED WITHOUT PREJUDICE.
Signed at Lafayette, Louisiana, this 26th day of February, 2020.



                                _____________________________
                                MICHAEL J. JUNEAU
                                UNITED STATES DISTRICT JUDGE
